Citation Nr: 0827792	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-19 482	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for 
left shoulder degenerative joint disease (DJD) prior to March 
2006.

2.  Entitlement to an initial rating in excess of 10% for 
right shoulder DJD prior to March 2006.

3.  Entitlement to a rating in excess of 20% for left 
shoulder DJD since March 2006.

4.  Entitlement to a rating in excess of 20% for right 
shoulder DJD since March 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1981 to August 2004.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2004 rating action that 
granted service connection for bilateral shoulder DJD and 
assigned initial ratings of 10% each from September 2004.  
Because the claims for higher initial ratings involve 
requests for higher ratings following the initial grants of 
service connection, the Board has characterized them in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).

In May 2006, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of March 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of April 2008, the RO granted 20% ratings 
for DJD of each shoulder from March 2006; the matters of 
initial ratings in excess of 10% prior to March 2006, and 
ratings in excess of 20% since March 2006 remain for 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to March 2006, the veteran's left shoulder DJD was 
manifested by complaints of pain, with arm motion possible to 
above shoulder level, intact sensation, normal muscle 
strength, and no dislocations shown on examinations.

3.  Prior to March 2006, the veteran's right shoulder DJD was 
manifested by complaints of pain, with arm motion possible to 
above shoulder level, intact sensation, normal muscle 
strength, and no dislocations shown on examinations.

4.  Since March 2006, the veteran's left shoulder DJD has 
been manifested by complaints of pain, with arm motion 
possible to greater than mid-way between the side and 
shoulder level, abduction greater than 60 degrees, normal 
muscle strength, and no dislocations shown on examinations.

5.  Since March 2006, the veteran's right shoulder DJD has 
been manifested by complaints of pain, with arm motion 
possible to greater than 25 degrees from the side, normal 
muscle strength, and no dislocations shown on examinations. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10% for 
left shoulder DJD prior to March 2006 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (2007).

2.  The criteria for an initial rating in excess of 10% for 
right shoulder DJD prior to March 2006 are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (2007).

3.  The criteria for a rating in excess of 20% for left 
shoulder DJD since March 2006 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 
5202 (2007).

4.  The criteria for a rating in excess of 20% for right 
shoulder DJD since March 2006 are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 
5202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  See 
Vazquez-Flores. 

In this case, a March 2005 RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and to advise the RO as to whether 
there was medical evidence (such as statements from doctors 
and examinations containing clinical findings) showing 
treatment for his disabilities, and lay evidence (such as 
statements from people who witnessed his symptoms and how 
they affected him) demonstrating a worsening of disability.  
That letter also provided notice of what was needed to 
establish entitlement to a higher rating (evidence showing 
that a disability had worsened).  

A May 2008 RO letter informed the veteran and his 
representative that, if an increase in disability was found, 
a disability rating would be determined by applying relevant 
DCs which provided for a range in severity from 0% to 100%, 
based on the nature and symptoms of the condition, their 
severity and duration, and their impact upon employment.  The 
2008 RO letter also provided examples of the types of medical 
and lay evidence that the veteran may submit (or ask the VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing an increase in the disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The March 2005 RO letter also notified the veteran and his 
representative that the VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information, and, if needed, authorization, to 
obtain them.  That letter further specified what records the 
VA had received; what records the VA was responsible for 
obtaining, to include Federal records; and the type of 
records that the VA would make reasonable efforts to get.  
The Board thus finds that the 2005 and 2008 RO letters 
collectively satisfy the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the 
VA.  See Quartuccio v. Principi,   16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the March 
2005 document fully meeting the VCAA's notice requirements 
was furnished to the veteran prior to the June 2005 
determination, as reflected in the Statement of the Case 
(SOC), which confirmed and continued the initial 10% rating 
assigned for DJD of each shoulder by rating action of April 
2004. 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the June 2005 SOC, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned; such notice was provided 
in a May 2008 RO letter.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the March 2007 Board remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining post-service VA and military medical records 
through 2008.  In April 2004 and March 2008, the veteran was 
afforded comprehensive VA examinations in connection with his 
claims; these reports are of record and have been considered 
in adjudicating these claims.  Significantly, the veteran has 
not identified, and the record does not otherwise indicate, 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In April 2004 and March 
2005, the veteran stated that he had no additional 
information or evidence to submit in connection with his 
claims.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran's shoulder disabilities may be variously rated 
under the provisions of 38 C.F.R. § 4.71a, DCs 5200, 5201, 
5202, or 5203.

Under DC 5203, malunion of a clavicle or scapula, or nonunion 
without loose movement, warrants a 10% rating.  A 20% rating 
requires nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  The 20% rating is the 
maximum rating available under DC 5203.

Under DC 5202, a 20% rating is warranted for malunion of the 
humerus of either upper extremity with moderate deformity, or 
with marked deformity of the minor upper extremity, or for 
infrequent episodes of recurrent dislocation of the 
scapulohumeral joint of either upper extremity with guarding 
of movement only at the shoulder level, or with frequent 
episodes of recurrent dislocation of the minor upper 
extremity with guarding of all arm movements.  A 30% rating 
requires malunion of the major humerus with marked deformity 
or frequent episodes of recurrent dislocation with guarding 
of all arm movements.  A 40% rating requires fibrous union of 
the minor humerus.  A 50% rating requires fibrous union of 
the major humerus, or nonunion (a false, flail joint) of the 
minor humerus.  A 60% rating requires nonunion (a false, 
flail joint) of the major humerus.  A 70% rating requires 
loss of the head of the minor humerus (flail shoulder).  An 
80% rating requires loss of the head of the major humerus 
(flail shoulder).

Under DC 5201, a 20% rating is assigned for limitation of 
motion of either arm where motion is possible to the shoulder 
level, or where minor arm motion is possible to mid-way 
between the side and shoulder level.  A 30% rating requires 
that major arm motion be limited to mid-way between the side 
and shoulder level, or that minor arm motion be limited to 25 
degrees from the side.  A 40% rating requires that major arm 
motion be limited to 25 degrees from the side.

Under DC 5200, a 20% rating is warranted for favorable 
ankylosis of the minor scapulohumeral articulation, with 
abduction possible to 60 degrees and the ability to reach the 
mouth and head.  A 30% rating requires favorable ankylosis of 
the major scapulohumeral articulation, with abduction 
possible to 60 degrees and the ability to reach the mouth and 
head, or ankylosis of the minor scapulohumeral articulation 
which is intermediate between favorable and unfavorable.  A 
40% rating requires ankylosis of the major scapulohumeral 
articulation which is intermediate between favorable and 
unfavorable, or unfavorable ankylosis of the minor 
scapulohumeral articulation, with abduction limited to 25 
degrees from the side.  A 50% rating requires unfavorable 
ankylosis of the major scapulohumeral articulation, with 
abduction limited to 25 degrees from the side. 

Standard ranges of shoulder flexion and abduction are from 0 
to 180 degrees each, and external and internal rotation are 
from 0 to 90 degrees each.  See 38 C.F.R. § 4.71, Plate I.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 are to be considered in conjunction with the DCs 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran contends that his disability of each shoulder was 
more than 10% disabling prior to March 2006, and is more than 
20% disabling since March 2006, and he gave testimony as to 
his shoulder disabilities at the May 2006 Board hearing.  He 
asserts that his shoulder pain awakens him from sleep at 
night, leading to fatigue and loss of concentration, and that 
he cannot reach over his head without pain and assistance at 
times.  He states that his shoulder disabilities prevent him 
from participating in certain sports, like golf or throwing a 
ball, and that even changing an overhead lightbulb causes 
extreme pain.  He asserts that repetitive motions increase 
his symptoms, and that joint replacement of both shoulders 
has been medically recommended.

Considering the evidence in light of the criteria of DCs 
5200, 5201, 5202, and 5203, the Board finds that the record 
does not support a rating in excess of 10% for DJD of either 
shoulder at any time since the initial grant of service 
connection in 2004 and prior to March 2006, as the medical 
evidence does not show more disability under any applicable 
rating criteria during this period.  

On April 2004 VA examination, the veteran complained of daily 
left shoulder pain that ranged from mild to severe, which 
pain was worsened when performing push-ups and above-shoulder 
work such as changing a lightbulb.  He was noted to be left-
hand dominant.  On examination, shoulder forward flexion was 
from 0 to 120 degrees on the left and 0 to 135 degrees on the 
right, abduction was from 0 to 105 degrees bilaterally, 
external rotation was from 0 to 60 degrees bilaterally, and 
internal rotation was from 0 to 70 degrees on the left and 0 
to 50 degrees on the right.  Although there was pain 
throughout the range of motion, there was no impingement in 
either shoulder.  On neurologic examination, sensation was 
intact in the upper extremities, and resisted bilateral upper 
extremity muscle strength was 5/5.   X-rays revealed 
bilateral shoulder DJD.  The diagnoses were left shoulder 
glenohumeral DJD status post arthroscopic capsular release, 
subacromial depression.; and right shoulder glenohumeral DJD.

July 2005 VA examination showed muscle strength within normal 
limits in the upper extremities.

On October 2005 examination by C. S., M.D., the veteran 
denied shoulder dislocations, but complained of bilateral 
shoulder pain.  On examination, shoulder active elevation was 
to about 100 degrees on the left and 150 degrees on the 
right, with external rotation to 20 degrees on the left and 
40 degrees on the right, and internal rotation to his 
sacroiliac joint on the left and to L-5 on the right.  There 
was some mild left acromioclavicular joint pain, but it was 
not severe.  There was good strength to resisted external 
rotation, elevation, and lift-off.  X-rays revealed marked 
shoulder osteoarthritis, worse on the left than the right.  
The impressions were history of bilateral shoulder pain, 
worse on the left than the right, and history of dislocations 
in the past, with left shoulder arthritis worse than on the 
right.      

Clearly, the evidence provides no basis for more than an 
initial 10% rating under DC 5201 for DJD of either shoulder 
prior to March 2006, as there has been no evidence of the 
symptoms required for a 20% rating since the initial grant of 
service connection, i.e., motion of either arm limited to the 
shoulder level, or right (minor) arm motion limited to mid-
way between the side and shoulder level.  Neither is there a 
basis for a 20% rating under DC 5202 prior to March 2006, as 
there is no evidence of malunion of either humerus with 
moderate deformity, or with marked deformity of the right 
(minor) upper extremity; infrequent episodes of recurrent 
dislocation of either scapulohumeral joint with guarding of 
movement only at the shoulder level, or frequent episodes of 
recurrent dislocation of the right (minor) upper extremity 
with guarding of all arm movements during that period.

The Board also finds that no other DC provides a basis for 
assigning a higher rating for either shoulder in this case 
prior to March 2006.  With respect to other musculoskeletal 
impairment of either shoulder, in the absence of any evidence 
of, or disability comparable to, ankylosis of the 
scapulohumeral articulation or impairment of the clavicle or 
scapula, DCs 5200 or 5203 are not applicable.  See 
38 U.S.C.A. § 4.71a.

Even considering functional loss due to pain in the 
shoulders, there simply is no evidence that, prior to March 
2006, motion of either arm was limited to the shoulder level, 
or that motion of the right (minor) arm was limited to mid-
way between the side and shoulder level, the levels of 
disability required for next higher 20% rating under DC 5201.  
Those levels of disability were not shown objectively prior 
to March 2006, and there is no medical evidence to suggest 
that the veteran experienced any significant functional loss 
(beyond that shown objectively) due to such factors.  The 
veteran denied flares of pain in either shoulder on April 
2004 VA examination, which showed no evidence of 
fatigability, weakness, or incoordination affecting range of 
motion of either shoulder.  Although he complained of 
discomfort with repetitive shoulder motion, the examiner 
significantly noted that range of motion of each shoulder in 
fact improved with stretching and repeat motion.  On October 
2005 examination, Dr. C. S. characterized the veteran's left 
shoulder pain as only mild.  The evidence prior to March 
2006, in sum, shows no objective indication that the 
veteran's pain of either shoulder was so disabling that the 
level of overall shoulder impairment was comparable to that 
contemplated by a 20% rating under any applicable rating 
criteria. 

Neither does the record support a rating in excess of 20% for 
DJD of either shoulder any time since March 2006, as the 
medical evidence does not show more disability under any 
applicable rating criteria during this period.

On March 2006 examination at the Munson Army Health Center, 
the veteran complained of shoulder pain that increased with 
strenuous activity and physical labor involving household 
chores.  Shoulder range of motion testing on current 
examination showed abduction to 75 degrees on the left and 85 
degrees on the right, forward flexion to 60 degrees on the 
left and 90 degrees on the right, internal rotation to 30 
degrees on the left and 40 degrees on the right, and external 
rotation to 0 degrees on the left and 20 degrees on the 
right.  Internal rotation posteriorly could be measured to 
the back pocket level on the left and to the lower lumbar 
spine on the right.  All motions were limited by pain.  There 
was no acromioclavicular joint tenderness, but there was 
significant tenderness at the anterior portion of the 
glenohumeral joint.  Muscle strength was 5/5 within all range 
of motion.  A review of previous X-rays revealed overall 
severe arthritic changes of both glenohumeral joints.  The 
assessment was severe bilateral shoulder glenohumeral joint 
arthritis, greater on the left than the right.     

At the May 2006 Board hearing, the veteran denied shoulder 
dislocations.

On March 2008 VA examination, the veteran complained of 
constant pain in both shoulders, locking in the left shoulder 
after increased motion approximately once every 3 months, and 
stiffness with prolonged activities such as mowing his 3.5 
acre lawn on a lawn tractor.  Current examination showed no 
shoulder tenderness, swelling, or erythema.  Left shoulder 
abduction was to 65 degrees, with pain beginning at 50 
degrees.  Right shoulder abduction was to 88 degrees, with 
pain beginning at 70 degrees.  Left shoulder forward flexion 
was to 72 degrees, with pain beginning at 57 degrees.  Right 
shoulder forward flexion was to 90 degrees, with pain 
beginning at 65 degrees.  Right shoulder internal rotation 
was to 75 degrees, with pain beginning at 46 degrees.  Right 
shoulder external rotation began at -22 degrees, with pain 
immediate with attempted motion.  Left shoulder internal 
rotation was to 60 degrees, with pain beginning at 48 
degrees.  Left shoulder external rotation was from -32 
degrees to -22 degrees, with pain throughout that range of 
motion.  The veteran could not place his hands up to his 
waist posteriorly, such as the parade rest position.  The 
impressions were advanced left shoulder arthritic DJD with 
adhesions resulting from previous surgery and manipulations 
under anesthesia, and right shoulder degenerative 
osteoarthritis associated with joint separation injury.  The 
physician opined that the veteran had marked limitation of 
raising his left arm above 90 degrees due to ankylosis from 
adhesions, with additional limitation by pain with every 
movement when raising his arms in his maximum range of 
motion.   

Clearly, the evidence provides no basis for a rating in 
excess of 20% under          DC 5201 for DJD of either 
shoulder since March 2006, as there has been no evidence of 
the symptoms required for a 30% rating, i.e., left (major) 
arm motion limited to mid-way between the side and shoulder 
level, or right (minor) arm motion limited to 25 degrees from 
the side.  Neither is there a basis for a 30% rating for the 
left shoulder under DC 5202 since March 2006, as there is no 
evidence of malunion of the left (major) humerus with marked 
deformity, or frequent episodes of recurrent dislocation with 
guarding of all arm movements during that period, or for a 
40% rating for the right (minor) shoulder under DC 5202 since 
March 2006, as there is no evidence of fibrous union of the 
humerus during that period. 

The Board also finds that no other DC provides a basis for 
assigning a higher rating for either shoulder in this case 
since March 2006.  Although DC 5200 provides a 30% rating for 
favorable ankylosis of the major scapulohumeral articulation, 
with abduction possible to 60 degrees and the ability to 
reach the mouth and head, the veteran in this case was able 
to abduct his left (major) shoulder to 75 degrees in March 
2006 and 65 degrees in March 2008, and the Board notes that 
the doctor on the latter examination found that the veteran's 
ankylosis from adhesions markedly limited raising his left 
arm only above 90 degrees - evidence that left shoulder 
motion is possible to the shoulder level.  With respect to a 
rating under DC 5203, the Board notes that that DC does not 
provide a rating in excess of 20%.  See 38 U.S.C.A. § 4.71a.

Even considering functional loss due to pain in the 
shoulders, there simply is no evidence that, since March 
2006, left (major) arm motion was limited to mid-way between 
the side and shoulder level, or right (minor) arm motion was 
limited to 25 degrees from the side, the levels of disability 
required for next higher 30% rating under DC 5201.  Those 
levels of disability have not been shown objectively since 
March 2006, and there is no medical evidence to suggest that 
the veteran experienced any significant functional loss 
(beyond that shown objectively) due to such factors.  
Although the March 2008 examiner noted that repetitive use of 
both shoulders was limited by pain and weakness, there was no 
objective indication that the veteran's pain of either 
shoulder was so disabling that the level of overall shoulder 
impairment was comparable to that contemplated by a 30% 
rating or more under any applicable rating criteria.  

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's DJD of either shoulder has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in the medical reports from 2004 to 2008 do not 
objectively show that his bilateral shoulder DJD markedly 
interferes with employment (i.e., beyond that contemplated in 
the various assigned ratings throughout the periods under 
consideration), or requires frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  At the May 
2006 Board hearing, the veteran testified that on 3 occasions 
he had taken a half-day off from work due to shoulder pain, 
but that he had not been counseled or threatened with 
dismissal from his job due to his shoulder disability, which 
job did not require heavy lifting.  On March 2008 VA 
examination, the physician noted that the veteran currently 
worked at a desk job, and that he could perform the duties of 
this job.  The Board thus finds that schedular ratings for 
shoulder DJD are adequate in this case, and concludes that 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for additional staged rating pursuant to Fenderson, 
inasmuch as the factual findings do not show distinct time 
periods prior to and since March 2006 where the veteran's DJD 
of either shoulder exhibited symptoms that would warrant 
different ratings, and that the claims for an initial rating 
in excess of 10% for DJD of either shoulder prior to March 
2006, and a rating in excess of 20% for DJD of either 
shoulder since March 2006 must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

An initial rating in excess of 10% for left shoulder DJD 
prior to March 2006 is denied.

An initial rating in excess of 10% for right shoulder DJD 
prior to March 2006 is denied.

A rating in excess of 20% for left shoulder DJD since March 
2006 is denied.

A rating in excess of 20% for right shoulder DJD since March 
2006 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


